Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 1 of 11

 

 

(FILED: BRONX COUNTY CLERK 1170372020 01:45 PM . INDEX NO. 33027/2020E
_ WYSCEF poc. Nol 1 RECEIVED NYSCEF: 11/03/2 20

SUPREME COURT OF THE STATE OF NEW YORE
COUNTY OF BRONX Index No.:
x Date Filed:

 

SALLY HADDOCK,
Plaintiff designates
Plaintiff, BRONX COUNTY as
the place of trial
-against- SUMMONS
The basis of venue is
DOLLAR TREE STORES, INC., plaintiffs residence at
9350 Underhill Avenue,
Defendant. Apt. 8G, Bronx, NY.

 

To the above-named Defendant:

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve
a copy of your Answer, or, if the Complaint is not served with this Summons, to serve a Notice
of Apperance, on the Plaintiff's attorney(s) within 20 days after the service of this Summons,
exclusive of the day of service (or within 30 days after the service is complete if this Summons
is not personally delivered to you within the State of New York); and in the case of your failure
to appear or answer, judgment will be taken aganst you by default for the relief demanded in-
the Complaint.

Dated: New York, New York
‘November 2, 2020

Yours, etc.

BURNS & HARRIS, ESOS,
Attorney(s) for Plaintiff

ny a F —
py, Bente Avtdgor™

BLAKE G. GOLDFARB
233 Broadway, Suite 900
New York, New York 10279
(212) 393-1000

 

DOLLAR TREE STORES, INC.
c/o Corporation Service Company
80 State Street

Albany, New York 12207-2543

1 of 12

 

 

 
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 2 of 11

 

 

 

‘(FILED: BROWNE COUNTY CLERK 11/03/2020 01:45 PM INDEX NO. 33027/20
NYSCEF DOC. NO. RECEIVED NY¥YSCEF: 11/03/2

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
X Index No.
SALLY HADDOCK,
Plaintiff,
VERIFIED
-against- COMPLAINT
DOLLAR TREE STORES, INC.,
Defendant.
x

 

Plaintiff, by and through her attorneys, BURNS. & HARRIS, ESQS.,
complaining of the defendant, alleges as follows upon information and belief:

1. | That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC. was a Foreign Business Corporation duly organized and existing
under and by virtue of the laws of the State of Virginia.

2. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC. was a Foreign Business Corporation doing business and deriving
substantial revenue from its business in the State of New York.

3. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC. was the owner/operator of DOLLAR TREE STORE #5775 located at
806 Pelham Parkway, Village of Pelham Manor, County of Westchester, State of
New York. |

4, That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC. was the owner/operator of a Dollar Tree store located at 806 Pelham
Parkway, Village of Pelham Manor, County of Westchester, State of New York.

2 of 12

 

 

OE
20

 
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 3 of 11

 

‘FILED: BRON

 

NYSCEF DOC. NO}

X COUNTY CLERK 11/03/2020 01:45 PM -
1

 

 

5. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC. was doing business as DOLLAR TREE STORE #5775 located at 806
Pelham Parkway, Village of Pelham Manor, County of Westchester, State of New
York.

6. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC. owned the Dollar Tree store located at 806 Pelham Parkway, Village
of Pelham Manor, County of Westchester, State of New York.

f. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC., its agents, servants and/or employees, operated the Dollar Tree
store located at 806 Pelham Parkway, Village of Pelham Manor, County of
Westchester, State of New York.

8. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC., its agents, servants and/or employées, maintained the Dollar Tree
store located at 806 Pelham Parkway, Vilage of Pelham Manor, County of
Westchester, State of New York.

9. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC., its agents, servants and/or employees, managed the Dollar Tree
store located at 806 Pelham Parkway, Village of Pelham Manor, County of
Westchester, State of New York,

106. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC., its agents, servants and/or employees, controlled the Dollar Tree
store located at 806 Pelham Parkway, Village of Pelham Manor, County of

Westchester, State of New York.

id

3 of 12

INDEX NO. 33027/202
RECELVED N¥YSCEF: 11/03/26

 

0E

20
Case 1:21-cv-04115 Document1-1 Filed 05/07/21 Page 4 of 11

 

 

(FILED: BRONX COUNTY CLERK 11/03/2020 01:45 PH INDEX NO. 9027/2008
NYSCEF DOC. NOL 1 RECEIVED NYSCEF: 11/03/2020

11. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC., its agents, servants and/or employees, supervised the Dollar Tree
store located at 806 Pelham Parkway, Village of Pelham Manor, County of
Westchester, State of New York. |

12. That at all times mentioned herein, it was the duty of defendant
DOLLAR TREE STORES, INC.., its agents, servants and/or employees, to maintain
the aforesaid Dollar Tree store in a reasonably safe condition and in good repair, free
and clear of tripping/slipping hazards to its lawfut patrons/customers.

13. That at all times mentioned herein, it was the duty of defendant
DOLLAR TREE STORES, INC., its agents, servants and/or employees, to prevent
aisle floors within the aforesaid Dollar Tree store from coming, being and remaining
dangerous, defective, hazardous, unsafe, excessively narrowed,
blocked/encumbered by merchandise or boxes, unkept, carelessly ©
maintained/inspected and a total mess with tripping/slipping hazard(s) present
thereat.

14. That at all times mentioned herein, it was the duty of defendant
DOLLAR TREE STORES, INC., its agents, servants and/or employees, to provide
for the safety, protection and well-being of its patrons at the aforesaid Dollar Tree
while they were lawfully traversing the aisle floors during their shopping.

15, That at all times mentioned herein, it was the duty of defendant
DOLLAR TREE STORES, INC.., its agents, servants and/or employees, to properly

maintain/inspect, move, remove, clean, clear aisle flcors within the aforesaid Dollar

4 of 12

 

 

 
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 5 of 11

 

 

‘[FELED: BRONX COUNTY CLERK 11/03/2020 01:45 Pw INDEX NO. 33027/20R0E
NYSCEF DOC. Nd! 1 . RECEIVED NYSCEF: 11/03/2020

Tree so as to prompitly/timely rid or warn of tripping/slipping hazard(s) present
thereat.

16. That at all times mentioned herein, it was the duty of defendant
DOLLAR TREE STORES, INC., its agents, servants and/or employees, to provide its
patrons/customers at the aforesaid Dollar Tree with a reasonably safe, properly
maintained/inspected place to walk while lawfully traversing the aisle floors thereat.

17. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC., its agents, servants and/or employees, failed to maintain the
aforesaid Dollar Tree store in a reasonably safe condition and in good repair, free
and clear of tripping/slipping hazards io its lawful patrons/customers.

18. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC.., its agenis, servants and/or employees, failed to prevent aisle floors
within the aforesaid Dollar Tree store from coming, being and remaining dangerous,
defective, hazardous, unsafe, excessively narrowed, blocked/encumbered by
merchandise or boxes, unkept, carelessly maintained/inspected and a total mess with
tripping/slipping hazard(s) present thereat.

19. That at all times mentioned herein, defendant DOLLAR TREE
STORES, !NC., its agents, servants and/or employees, failed to provide for the
safety, protection and well-being of its patrons/customers at the aforesaid Dollar Tree
while they were lawfully traversing the aisle floors during their shopping.

20. That at ail times mentioned herein, defendant DOLLAR TREE
STORES, INC., its agents, servants and/or employees, failed to properly

maintain/inspect, move, remove, clean, clear aisle floors within the aforesaid Dollar

5 of 12

 

 

 
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 6 of 11

 

(FILED: BRC

x

COUNTY CLERK 11/03/2020 01:45 Pw INDEX NO, 33027/20

 

NYSCEF boc. NG

 

1

 

RECEIVED NYSCEF: 11/03/2

Tree so as to promptly/imely rid or warn of tripping/slipping hazard(s) present
thereat.

21. That at all times mentioned herein, defendant DOLLAR TREE
STORES, INC., its agents, servants and/or employees, failed to provide its
patrons/customers at the aforesaid Dollar Tree with a reasonably safe, properly
maintained/inspected place to walk while lawfully traversing the aisle floors thereat.

22, That on March 6, 2020, plaintiff, SALLY HADDOCK, was a lawful
patron/customer at DOLLAR TREE STORE #5775 located at 806 Pelham Parkway,
Village of Pelham Manor, County of Westchester, State of New York.

23. That on March 6, 2020, plaintiff, SALLY HADDOCK, was caused to
fall and be injured while a lawful patron/customer at DOLLAR TREE STORE #5775
located at 806 Pelham Parkway, Village of Pelham Manor, County of Westchester,
State of New York.

24. That on March 6, 2020, plaintiff, SALLY HADDOCK, was caused to fall
and be injured while a lawful satron/customer at the aforesaid Dollar Tree store due
to the aisle floors dangerous, defective, hazardous, unsafe, excessively narrowed,
blocked/encumbered by merchandise or boxes, unkept, carelessly
maintained/inspected and a total mess condition(s) with tripping/slipping hazard(s)
present thereat.

25. That on March 6, 2020, and for an unreasonably long period of time
prior thereto, the aforesaid Dollar Tree store aisle floor existed/remained in its
dangerous, defective, hazardous, unsafe, excessively narrowed,

blocked/encumbered by merchandise or boxes, unkept, carelessly

6 of 12

205
020 —

 
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 7 of 11

 

NYSCEF Doc. NG

(FILED: BRONX COUNTY CLERK 11/03/2030 01:45 PM INDEX NO. 33027/20
1

 

 

RECEIVED N¥YSCEF: 11/03/2

maintained/inspected and a total mess condition(s) with tripping/slipping hazard(s)
present thereat, and defendant, DOLLAR TREE STORES, INC., its agents, servants
and/or employees, carelessly failed to fix or remedy same.

26. That prior to plaintiffs accident, defendant, DOLLAR TREE STORES,
INC., its agents, servants and/or employees, had actual and/or constructive notice of
the aforesaid Dollar Tree store aisle floor’s dangerous, defective, hazardous, unsafe,
excessively narrowed, blocked/encumbered by merchandise or boxes, unkept,
carelessly maintained/inspected and a total mess condition(s) with tripping/stipping
hazard(s) present thereat for an unreasonably tong period of time before plaintiff's
accident, and defendant, DOLLAR TREE STORES, INC., its agents, servants and/or
employees, carelessly failed to fix or remedy same.

27. That prior to plaintiff's accident, defendant, DOLLAR TREE STORES,
INC., its agents, servants and/or employees, carelessly caused and created the
aforesaid Dollar Tree store aisle floor's dangerous, defective, hazardous, unsafe,
excessively narrowed, blocked/encumbered by merchandise or boxes, unkept,
carelessly maintained/inspected and a total mess condition(s) with tripping/slipping
hazard(s) present thereat and carelessly failed to fix or remedy same.

28. That defendant, DOLLAR TREE STORES, ING., its agents, servants
and/or employees, caused plaintiff's accident and resulting injuries through its special
use of the aisle floor(s) within the aforesaid Dollar Tree store.

29. That by reason of the foregoing, plaintiff, SALLY HADDOCK, was

injured.

7 of 12

208
O20

 
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 8 of 11

 

(FILED; BRONX COUNTY CLERK 11/03/2020 01:45 PM INDEX NO. 33027/2020E
NYSCEF DOC. NO. 1 . RECEIVED NYSCEF: 11/03/2020

30. That plaintiffs accident and resulting injuries were due solely to the
carelessness and negligence of the defendant, DOLLAR TREE STORES, INC.., its
agents, servants and/or employees, and without any negligence on the part of
plaintiff contributing thereto.

31. That plaintiff'ss accident and resulting injuries were due solely to the
carelessness and negligence of the defendant, DOLLAR TREE STORES, INC.., its
agents, servants and/or employees, in its ownership, operation, maintenance,
management, repair, supervision, inspection and/or control of the aforesaid store
premises; in failing to provide plaintiff with a reasonably safe place to traverse the
aforesaid aisles within the store premises; in carelessly causing injury fo plaintiff; in
failing to properly maintain and/or repair the aisie flcor's within the aforesaid premises
despite having actual and/or constructive notice of its/their dangerous, defective,
hazardous, unsafe, excessively narrowed, blocked/encumbered by merchandise or
boxes, unkept, carelessly maintained/inspected and a total mess condition(s) for an
unreasonably long period of time before plaintiff's accident.

32. That by reason of the foregoing, plaintiff, SALLY HADDOCK, was
seriously injured and damaged, rendered, sick, sore, lame and disabled, sustained
severe nervous shock and mental anguish, great physical pain and emotional upset,
some of which injuries are permanent in nature and duration, and plaintiff will be
permanently caused to suffer pain, inconvenience and other effects of such injuries;
plaintiff incurred and in the future will necessarily incur further hospital and/or

medical expenses in an effort to be cured of said injuries; and plaintiff will be unable

8 of 12
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 9 of 11

 

 

(FILED: BRONX COUNTY CLERK 11/03/2020 01:45 PM INDEX NO. 33027/2020E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 11/03/2020

to pursue herusual duties with the same degree of efficiency as prior to this
occurrence, all to plaintiffs great damage.

33. Pursuant to CPLR Section 1602(2)(iv), defendant is jointiy and severally
liable for all of plaintiffs damages, including but not limited to, plaintiffs non-
economic loss, irrespective of the provisions of CPLR Section 1601, by reason of
the fact that defendant owed plaintiff a non-delegable duty of care.

34. Pursuant to CPLR Section 1602(2)(iv), defendant is jointly and severally
liable for all of plaintiff's damages, including but not limited to, plaintiff's non-
economic loss, irrespective of the provisions of CPLR Section 1601, by reason of
the fact that defendant is vicariously liable for the negligent acts and omissions of
each other and/or others who caused or contributed to plaintiffs accident and/or
damages. |

35. That by reason of the foregoing, plaintiff has been damaged in an

amount exceeding the monetary jurisdictional limits of any and all lower Courts that
would otherwise have jurisdiction herein, in an amount to be determined upon the
trial of this action.

WHEREFORE, plaintiff demands judgment against the defendant in an
amount exceeding the monefary jurisdictional limits of any and all lower Courts that
would otherwise have jurisdiction herein, in an amount to be determined upon the
trial of this action, together with the costs and disbursements of this action.

Dated: New York, New York
November 2, 2020

Yours, efc.

BURNS & HARRIS, ESQS.

9 of 12
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 10 of 11

 

‘ (FILED: BRO BRONE COUNTY CLERK 11/03/2020 01:45 PM INDEX NO. 33027/20

WYSCEF poc. Nd,

10 of 12

 

 

RECEIVED NYSCEF: 11/03/2

Attorney(s) for Plaintiff

By: Beote feotdeto
BLAKE G, GOLDFARB
233 Broadway, Suite 900

New York, New York 10279
(212) 393-1000

 

DOF
20

 
Case 1:21-cv-04115 Document 1-1 Filed 05/07/21 Page 11 of11

 

 

 

‘(FILED: BRONX COUNTY CLERK 11/03/2020 01:45 PM INDEX NO. 33027/2020E
NYSCEF DOC. NOL 1 RECHIVED NYSCEF; 11/03/2020
ATTORNEY VERIFICATION

BLAKE G. GOLDFARB, ESQ., an attorney duly admitted to practice law in the Courts|
of the State of New York, shows:

I am the attorney for plaintiff in the within action and have read the foregoing
COMPLAINT and know the contents thereof; the same is true upon information and belief.

This verification is made by your affirmant and not by plaintiff because plaintiff resides
in a County other than the County wherein your affirmant maintains his office.

The grounds of your affirmant’s knowledge and belief are as follows: Conferences with
client and notes and records contained in the file maintained in the regular course of business.

The undersigned affirms that the foregoing statements are true under the penalties of
perjury. ;

Dated: New York, New York
November 2, 2020

Brie Aottgor—

BLAKE G. GOLDFARB

 

11 of 12

 

 

 
